244 F.2d 719
In re AKRON DRY GOODS COMPANY, Inc., Bankrupt.Richard J. ROMWEBER, Trustee of The Akron Dry Goods Company, Bankrupt, Appellant,v.Walter A. SMITH, d.b.a. United Millinery Stores, Appellee.
No. 13053.
United States Court of Appeals Sixth Circuit.
April 17, 1957.

Appeal from the United States District Court for the Northern District of Ohio; Jones, Judge.
Sidney N. Weitz, Cleveland, Ohio, for appellant.
Schwab and Schwab, Akron, Ohio, for appellee.
Before ALLEN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the District Court entered on petition to review an order of the Referee in Bankruptcy denying an application for an order upon the receiver to pay over $1,296.52 alleged to have been held by the bankrupt as trustee for the claimant. The District Court reversed the referee's decision and directed the trustee of the bankrupt to pay to claimant's attorney the sum claimed in compliance with the order of reversal.


2
No evidence was presented at the hearing. The case was tried upon the pleadings, record, and stipulations entered into between the claimant, the receiver, and attorneys of the bankrupt. The findings and conclusions of the District Court are supported by the record.


3
No reversible error appearing, the order of the District Court is affirmed.